         Case 1:20-cv-02291-LAP Document 24 Filed 01/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER PETERSON,

                   Plaintiff,
                                               No. 20-CV-2291 (LAP)
          -against-
                                                       ORDER
FRAME LA BRANDS, LLC,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The parties shall appear for a teleconference on January

26, 2021 at 11:30 a.m.       Information regarding the dial-in

information will be provided in advance of the conference date.

SO ORDERED.

Dated:    January 19, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
